J. S41026/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
PAUL DEPAOLI                                :
         Appellant                          :
                                            :     No. 1720 EDA 2015

            Appeal from the Judgment of Sentence February 19, 2015
                In the Court of Common Pleas of Monroe County
               Criminal Division No(s): CP-45-CR-0001772-2013

COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
PAUL DEPAOLI                                :
         Appellant                          :
                                            :     No. 1721 EDA 2015

            Appeal from the Judgment of Sentence February 19, 2015
                In the Court of Common Pleas of Monroe County
               Criminal Division No(s): CP-45-CR-0001773-2013

BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E. *

JUDGMENT ORDER BY DUBOW, J.:                        FILED AUGUST 31, 2016

        In this consolidated appeal, Appellant, Paul DePaoli, appeals from two

Judgments of Sentence entered on February 19, 2015, in the Court of

Common Pleas of Monroe County following his convictions of Rape of a Child1



*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3121(c).
J.S41026/16


and related offenses. After careful review, we remand and order the trial

court to file an amended Pa.R.A.P. 1925(a) Opinion within sixty (60) days.

     On October 23, 2015, after a consolidated trial, a jury found Appellant

guilty of numerous sexually based offenses regarding two minor victims. On

February 19, 2015, after a hearing, the trial court found Appellant to be a

Sexually Violent Predator (“SVP”) and sentenced Appellant to an aggregate

term of 23¼ to 48 years’ incarceration.2

     After the denial of his Post-Sentence Motion, Appellant filed a timely

Notice of Appeal on June 12, 2015. On July 6, 2015, Appellant filed a timely

Rule 1925(b) Statement, which raised eleven distinct issues spanning two

pages.

     On September 4, 2015, the trial court filed a Rule 1925(a) Opinion

that only addressed the seven issues listed on the first page of Appellant’s

Rule 1925(b) Statement. The trial court failed to address any of the issues

listed on the second page of the Rule 1925(b) Statement, including:

           h. Failing to instruct the jury in regards to the mens rea
           and actus reus issues relating to the voluntariness of the
           contract between Defendant and RD in the shower;

           i. Finding [Appellant] to be a SVP;




2
  The trial court sentenced Appellant to an aggregate term of 11½ to 24
years’ incarceration for the docket concerning victim M.K. and an aggregate
term of 11¾ to 24 years’ incarceration for the docket concerning victim R.D.
The trial court ordered the sentences to be served consecutively.



                                    -2-
J.S41026/16


           j. Sentencing [Appellant] in excess of the “mandatory
           minimum”, though the [trial court] correctly found that
           such “mandatories” are Constitutionally infirm;

           k. Finding that the jury’s verdict was against the weight of
           the evidence[.]

Appellant’s Pa.R.A.P. 1925(b) Statement at 2.

     Without a complete Rule 1925(a) Opinion, this Court is unable to

conduct meaningful appellate review and remand is the appropriate remedy.

See Commonwealth v. DeJesus, 868 A.2d 379, 383 (Pa. 2005) (case

remanded to the trial court for the issuance of an adequate opinion); see

also Pa.R.A.P. 1925. “[I]n any case where the trial court fails to prepare an

opinion that addresses the issues upon which it passed and which are raised

by a party on appeal, the net result is the same: the appellate court is

deprived of explication and guidance on those issues from the judicial entity

most familiar with the matter.” DeJesus, 868 A.2d at 383.

     Based on the foregoing, we remand this matter to the trial court for

issuance of an amended Opinion in accordance with Pa.R.A.P. 1925(a). The

amended Rule 1925(a) Opinion shall address the four issues of trial court

error that Appellant raised in his Rule 1925(b) Statement and addressed in

his brief, specifically issues “h.” through “k.”   See Appellant’s Pa.R.A.P.

1925(b) Statement at 2. The trial court is to file the amended Rule 1925(a)

Opinion within sixty (60) days of the date of this Judgment Order.

     Case remanded with instructions. Jurisdiction retained.




                                    -3-
J.S41026/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/31/2016




                          -4-